                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


SECURITIES AND EXCHANGE                           )
COMMISSION,                                       )
                                                  )
                       Plaintill.                 )
                                                  )
                                                  )
                                                  )
WILLIAM NEIL "DOC" GALLAGHER,                     )
GALLAGHER FINANCIAL GROUP, INC.                   )
and W. NEIL GALLAGHER, Ph.D.                      )
AGENCY, INC.,                                     )
                                                  )
                       Defendants.                )   Civil Action No. 3:19-CV-0575-C


                                              ORDER'

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that the Receiver's sale of the Stephenville

Property is in the best interest of the Receivership Estate and that the Receiver has fully complied

with the mandates imposed pursuant 28 U.S.C.      $ 2001   .



       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED    as the   findings and conclusions ofthe Court.

       IT IS FURTHER ORDERED that the Receiver's proposed sale of the real property

located at 504 S. First Avenue, Stephenville, Texas 76401, for the sum of$99,500.00, and no

overbids having been received, upon receipt of actual cash proceeds received after payment of all


         I The Cou,t need not wait for the filing ofobjections to the Magistrate Judge's Report and
Recommendation as any objections to the sale ofthe Stephenville property should have been submitted
in the form of a I0 percent overbid.
contractual obligations under the contract for the sale ofthe Receivership Property, and good

cause having bccn found, is hcreby   CONFIRMED.

       IT IS FURTHER ORDERED that the Receiver                       is authorized to execute a special

warranty deed and such other documents as may be necessary to sell and convey the Stephenville

Property lor the sales nrice of$99;f,00.00.
                                     'auy
       So ORDERED ,,n;r, l0                 of March. 2020


                                                            ,|


                                                            I               ln .?"44""?',,l
                                                 SA              C          GS
                                                            R             D STATES             CT JUDGI]


                                                                                   (




                                                      ,.)
